Argued October 18, 1926.
Plaintiff has judgment for damages resulting from a collision of two automobiles. The only complaint is that binding instructions for defendant were not given. As the plaintiff has the verdict, we shall interpret the evidence as the jury did, most favorably to him. The accident occurred about eight o'clock on the evening of December 15th at the intersection of 16th and Tioga Streets in Philadelphia. Plaintiff drove west on Tioga Street until he reached 16th Street where he wished to make a left turn into 16th Street. Defendant was driving northward on 16th Street and as plaintiff was making the left turn, but before he had completed it, defendant collided with him. The lights on defendant's car were out. Plaintiff slowed down to about eight miles an hour and blew his horn before beginning to turn and at the same time looked south and then north for approaching traffic. He said he saw southward on 16th Street about a quarter of a block, and that it was dark in that direction and that he did not see defendant's car. Defendant testified that he was driving *Page 188 
northward on 16th Street at from 12 to 15 miles an hour; that he blew his horn for the crossing; that he saw plaintiff's car on Tioga Street 25 or 30 feet from 16th Street; but he agrees that the collision took place within the intersection of the two streets and at a point where plaintiff gave "no evidence of intending to turn south on 16th Street." In such circumstances plaintiff's contributory negligence and defendant's negligence were for the jury.
Judgment affirmed.